Citation Nr: 0014129	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include whether service connection is warranted due to 
exposure to toxic herbicides.

2.  Propriety of the initial evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971.  
This appeal arises from a July 1995 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which denied 
service connection for a liver disorder, to include whether 
the veteran had obtained a liver disorder due to exposure to 
a toxic herbicide.  He appealed this determination.  This 
appeal also arises from an April 1999 rating decision that 
granted service connection for post-traumatic stress disorder 
(PTSD).  This disorder was initially evaluated as 50 percent 
disabling.  The veteran has appealed this rating.

A hearing was held before the Board of Veterans' Appeals 
(Board) in February 2000 via video conference with the RO.  
The undersigned conducted this hearing and will make the 
final determination in this case.  See 38 U.S.C.A. § 7102(a) 
(West Supp. 1999).


FINDINGS OF FACT

1.  All evidence required for equitable decisions on the 
merits of the claims on appeal has been obtained.

2.  The veteran has never received a diagnosis for any 
disorder listed at 38 C.F.R. § 3.309(e).  He was first 
diagnosed with cirrhosis of the liver many years after his 
last period of active military service.  

3.  The preponderance of the medical evidence has associated 
the veteran's current liver disorder with his use of alcohol.

4.  The veteran's PTSD symptomatology is severe and 
characterized by social isolation, outbursts of anger and 
violence, suicidal ideation, frequent panic attacks, startle 
responses, hypervigilance, frequent nightmares, depression, 
flat affect, lack of personal hygiene, and poor 
concentration, attention, insight, and judgment.  The 
objective medical evidence has established that the veteran 
is unable to obtain substantially gainful employment due to 
his PTSD symptomatology.


CONCLUSIONS OF LAW

1.  The veteran did not incur a liver disorder as a result of 
his military service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).

2.  A 100 percent schedular disability evaluation is 
warranted for the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was given a comprehensive medical examination in 
May 1969 prior to his entrance into military service.  He 
denied any medical history of liver problems.  On 
examination, his abdomen and viscera were normal.  The 
service medical records note that the veteran was treated for 
symptoms of dysuria and urethral discharge in September 1970.  
The veteran's separation examination of June 1971 reported 
that his abdomen and viscera were normal.  According to the 
veteran's U.S. Department of Defense (DD) Form 214, he had 
military service in Vietnam from November 1969 to November 
1970.

In December 1982, the veteran was hospitalized at a private 
facility for symptoms of ascites, hepatomegaly, and jaundice 
that had existed for the previous two weeks.  He acknowledged 
alcohol use of two to three beers and two mixed drinks a day 
for the last ten years.  The veteran denied any previous 
history of liver disease or exposure to hepatotoxins.  The 
discharge diagnosis was probable alcoholic hepatitis.

A VA outpatient record of August 1984 noted a diagnosis of 
suspected alcohol related liver disease.  In September 1984, 
the veteran was afforded a VA "Agent Orange" examination.  
He alleged that he had suffered a renal disorder while in the 
military.  The veteran noted a history of alcohol use since 
1969.  He acknowledged that he drank three to four beers 
during a weekday and a six-pack a day during the weekends.  
On examination, his abdomen was found to be normal.  However, 
the initial impressions were severe hepato-renal disease and 
alcohol use.  A VA outpatient record of October 1984 noted 
that the veteran had a history of possible Laennec's 
cirrhosis and continued to drink.

Due to abnormal laboratory results, the veteran was referred 
for a VA gastrointestinal consultation in November 1984 for 
possible liver disease.  The veteran denied heavy use of 
alcohol except during his service in the Vietnam War.  The 
impression was definite chronic liver disease, probable 
alcoholic cirrhosis.  It was noted by the examiner that while 
the veteran denied a history of heavy alcohol use, alcohol 
could be smelled on the veteran during the examination.

In a written statement of November 1984, the veteran claimed 
that he had been exposed to toxic herbicides during his 
military service in Vietnam.  

A private outpatient record of July 1986 reported the 
veteran's complaint of severe liver disease.  It was noted 
that the veteran continued to drink beer.  The tentative 
diagnosis was hepatomegaly (alcoholic liver disease).

The veteran submitted a written statement in August 1987 in 
which he alleged that he had not worked in the last ten years 
because he could not pass an employment examination.  

At a hearing on appeal conducted in September 1987, the 
veteran contended that he had a severe liver disorder that 
was the result of his exposure to toxic herbicides in Vietnam 
or to a kidney disorder that he had incurred in Vietnam.  He 
testified that he had been treated for a kidney infection 
during his military service.  The veteran alleged "that's 
how it all started, right there."  However, he acknowledged 
that the symptoms of this infection cleared up after ten days 
of treatment and did not return during the rest of his 
military service.  The veteran alleged that he had recurrent 
kidney infections since his separation from the military.

The veteran was given a VA compensation examination in 
October 1987.  It was noted that he had a long history of 
alcohol abuse with complications like gastritis and 
hepatitis.  The diagnoses include chronic alcohol addiction 
and cirrhosis of the liver due to chronic alcohol addiction.

A private discharge summary for a period of hospitalization 
from July to August 1990 reported the veteran's treatment for 
an intraventricular hemorrhage.  The discharge diagnoses 
included stable hepatomegaly with mildly elevated liver 
function test.

A VA discharge summary for a period of hospitalization in 
January 1992 reported that the veteran had been treated for 
seizures.  The diagnoses include cirrhosis of the liver.  In 
February 1992, the veteran was afforded a VA general medical 
examination.  The diagnoses include cirrhosis of the liver.  
On a VA neurologic examination of October 1993, the veteran 
asserted that he no longer consumed alcohol.  The diagnoses 
included a history of alcoholism.  

The veteran was initially hospitalized in December 1993 at a 
VA facility for an episode of "coffee ground" emesis.  The 
diagnoses included end-stage liver disease secondary to 
Laennec's cirrhosis (presumed).  It was opined that the 
veteran's liver disease required intervention and he was 
transported to another VA medical center for intensive 
treatment.  The veteran's care was again transferred to 
another facility in March 1994 for a liver transplant.  The 
diagnosis was hepatic encephalopathy.  A VA outpatient record 
of September 1994 noted an assessment of cirrhosis of the 
liver with coagulopathy and chronic encephalopathy.

From April to June 1995, the veteran was hospitalized at a VA 
medical center for surgical transplant of his liver.  An 
inpatient record of April 1995 noted a past medical history 
of cirrhosis of the liver secondary to chemical exposure in 
Vietnam.  However, a subsequent anesthesia consultation of 
late April 1995 noted a history of end-stage liver disease 
secondary to alcohol.  After the liver transplant, an 
electron micrograph noted an impression of liver parenchyma 
with dilated mitochondria.  A pathology report noted a 
diagnosis of liver with marked cirrhosis.  The discharge 
diagnosis was status post liver transplant secondary to end-
stage liver disease from alcohol.  

In his notice of disagreement (NOD) received in December 
1995, the veteran asserted that he served in an area of 
Vietnam where toxic herbicides were used.  He referred to his 
recent liver transplant and alleged that this was not due to 
his use of alcohol, as he had not drank alcohol in years.  
The veteran asserted that the liver removed in his transplant 
operation was brown and rubbery in nature, and that if 
alcohol use had been the cause of his liver disease it would 
have been black and hard.  

On a VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) dated in 
June 1996, a VA physician noted that the veteran had 
undergone a liver transplant in May 1995 secondary to 
cirrhosis.  This physician made the following opinion:

Final pathology of [the veteran's] native 
liver is consistent with a toxic-related 
injury.

In an attached statement dated in November 1996, the veteran 
claimed that his liver disease was the result of his exposure 
in the military to toxic fuels.  These toxic fuels included 
gasoline, kerosene, JP-4, and JP-5 aviation fuel.  He 
asserted that other veterans had been granted service 
connection for the same disease because of such exposure.  

A written statement received in March 1997 noted the 
veteran's contentions that he had not been properly notified 
by the VA of the evidence required to find his liver disease 
service-connected and the VA had not shown evidence that his 
liver disease was not the result of his claimed expose to 
chemicals in Vietnam. 

In March 1998, the veteran received a psychological 
evaluation while participating in an eighteen day PTSD 
treatment program.  The diagnosis was PTSD with a global 
assessment of functioning (GAF) score of 41 to 50.  A social 
survey of March 1998 noted that the veteran worked for eight 
to nine years after separating from the military and then his 
health began to fail.  He was divorced from his first spouse 
seven years after his military discharge.  It was noted that 
he had lived with his current girlfriend for the last 20 
years and saw a child from his first marriage on a regular 
basis.  He was active with a local veterans' organization and 
an Adopt-a-Highway program.  The veteran acknowledged that he 
really liked to drink beer, but did not drink anymore because 
of health problems.  It was noted that the veteran had been 
encouraged to seek disability compensation, as his "health" 
seemed to prevent him from gainful employment.  A follow-up 
session in April 1998 noted that the veteran was less 
depressed and denied suicidal or homicidal ideas.

An April 1998 letter from the U. S. Armed Services Center for 
Research of Unit Records (Center) indicated that on at least 
eight occasions after November 1969, toxic herbicides were 
sprayed within eight kilometers of the bases at which the 
veteran was stationed in Vietnam.

The veteran was afforded a VA psychiatric examination in 
March 1999.  He complained of having a short fuse and a 
paranoid kind of approach to life.  The veteran asserted that 
he avoided altercations by remaining alone at his residence 
and only socializing with immediate family.  It was noted 
that he had a live-in girlfriend for the past twenty years 
who did most of his interaction with the world such as 
shopping.  The veteran noted that he spent most of his time 
cleaning his house and playing with his dog.  However, he 
acknowledged that he had a close relationship with his 
daughter from his first marriage.  It was alleged that this 
marriage had ended in 1977 due to his temper tantrums, rage 
reactions, and social distancing.  He claimed that he had 
frequent nightmares and panic attacks about two to three 
times a week.  It was alleged that these attacks were caused 
by stimuli such as violence on television, fireworks, hunting 
season, and the smell of fuel, stimuli which he tried to 
avoid.  The veteran asserted that he had last worked in 1978 
and was forced to quit because of a number of health 
problems, to include a liver disease.  He did not currently 
receive psychiatric treatment because of a lack of 
transportation.  It was noted that the veteran was quite 
depressed and often thought of suicide, but took no action 
because of his daughter and grandchildren.

On examination, the veteran was alert, oriented, and in good 
contact with routine aspects of reality.  There were no 
symptoms of psychosis.  His speech was in normal tones, but 
very slow paced and rather low toned.  He had trouble looking 
at the examiner, but answered questions in a straight forward 
and honest manner.  His mood was characterized as extreme 
depression with passive suicidal ideation.  The veteran's 
affect was blunted and dampened to the point of almost being 
completely flat.  His memory and intellect appeared to be 
intact; however, his efficiency with regard to concentration 
and attention was greatly impaired because of his marked 
internal focus.  Insight and judgment were impaired due to 
depression and a "paranoidal" kind of anxiety about his 
life.

The diagnoses were chronic, severe PTSD; chronic, severe 
major depression secondary to PTSD; and chronic alcohol abuse 
in long-term and good remission.  His GAF score was 25 and 
was noted by the examiner to be solely based on the veteran's 
psychiatric disability.  His failure to seek treatment was 
found to be a result of his extreme depression.  The examiner 
opined:

[The veteran] is certainly not capable of 
responding to the demands and 
expectations associated with gainful 
employment.  He would not respond to 
changes in routine, certainly not to 
social interactions with coworkers or 
supervisors and has a tendency to become 
irritable, short-fused and impulsive.  He 
is not consistent, dependable, and his 
concentration and attention span are 
quite limited, such that he would not be 
able to follow through for any 
appreciable length of time at any type of 
assigned task.  Thus, it is this 
examiner's opinion within a reasonable 
degree of scientific/professional 
certainty that this [veteran] is not 
employable and that this condition will 
remain so on a permanent basis.  This is 
based on the PTSD and Major Depressive 
Disorder alone and is not taking into 
account the further complications of his 
medical difficulties.

At his Board hearing in February 2000, the veteran reported 
psychiatric symptomatology similar to that noted on the VA 
examination of March 1999.  However, he noted that he was 
seen by a VA psychiatrist once a month, but did not 
participate in group sessions because had felt it made his 
symptoms worse.  He also claimed that he could not take 
medication for his psychiatric symptoms because of his liver 
disease.  The veteran's girl friend affirmed that his claimed 
symptomatology existed.  In addition, she testified that his 
hygiene was "very, very" poor and what personal hygiene he 
did do was only because of her insistence.  It was 
acknowledged by the veteran that he had not noticed any 
problems with his liver during his military service.  He 
testified that his liver disorder was first treated in the 
mid-1980's.  It was alleged by the veteran that he had been 
told during his "Agent Orange" examination in 1984 that his 
liver problems were related to his exposure to toxic 
chemicals.  He asserted that the VA physician that had signed 
the statement of June 1996 had told him "if they do not 
believe that [the liver disorder] was caused by a toxic 
injury in Vietnam ask [them] why [they have] a whole sixth 
floor in [the VA medical center] full of...veterans from 
Vietnam with the same liver diseases."



II.  Service Connection for a Liver Disorder

a.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 (1999) as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cirrhosis of the liver becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 and Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).  Where a veteran served in active military service 
between January 9, 1962 and May 7, 1975 in the Republic of 
Vietnam, and chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, or a soft tissue sarcoma 
becomes manifest to a degree of ten percent or more at any 
time, or a respiratory cancer becomes manifest to a degree of 
ten percent or more within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1999).  These presumptions are rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam'' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

When after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).





b.  Analysis

A claim for service connection for a liver disorder was 
considered and denied by the Board in September 1988.  
However, a U. S. District Court decision in the case Nehmer 
v. United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal., 1989), voided all benefit denials under VA 
regulations governing exposure to toxic herbicides prior to 
February 1994.  Thus, the Board's denial of September 1988 
cannot be considered a final decision in this matter and the 
issue must be adjudicated on the merits based on all evidence 
of record.  See 38 C.F.R. § 3.156 (1999).

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, has the veteran presented a claim that is plausible.  
Regarding the veteran's claim for service connection for a 
liver disorder, the record notes the veteran's service in 
Vietnam, his claims of exposure to a toxic herbicide and 
other toxins, diagnoses for cirrhosis of the liver, and a 
physician's opinion of June 1996 that indicated this disorder 
was the result of exposure to a toxin.  It is determined that 
this evidence is sufficient to establish a plausible claim 
under the Caluza test and, therefore, the claim for a liver 
disorder is well-grounded.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  This has included the 
gathering of all identified or pertinent medical evidence and 
noted opinions on the claimed disorder's etiology.  At his 
Board hearing in February 2000 the veteran testified that a 
VA physician had told him that his liver disorder was the 
result of exposure to toxic substances in Vietnam.  An 
opinion signed by this physician in June 1996 regarding the 
etiology of this disorder is of record.  Therefore, no 
further development on this matter is required.  The veteran 
contended in March 1997 that he had not been informed by the 
VA of the type of evidence required to establish that his 
liver disorder was service-connected.  However, the 
undersigned finds that the veteran has been informed of the 
required evidence.  This was accomplished in the statement of 
the case (SOC) of March 1996 and subsequent supplemental 
statements of the case (SSOC).  In fact, the evidence 
concerning the etiology of the veteran's liver disorder and 
its probative weight was directly discussed with him as early 
as the VA hearing of September 1997 by the physician sitting 
on the rating board.  Therefore, it is determined that the 
veteran and his representative were provided with 
notification of the applicable laws and regulations, to 
include the presumptive provisions of 38 C.F.R. §§ 3.307 & 
3.309.  They have also been afforded a hearing on appeal and 
other opportunities to present contentions and arguments on 
the merits of the veteran's claim for service connection.  As 
the veteran and his representative have been notified of the 
requirements to establish service connection, provided with 
the opportunity to present evidence and arguments on the 
merits of the claim, and availed themselves of those 
opportunities, appellate review is appropriate at this time.  
See Robinette v. Brown, 8 Vet. App. 65 (1995); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As a final matter regarding the procedural development of 
this claim, it is noted that evidence was added to the claims 
file after the last SSOC was issued to the veteran in 
November 1998.  This evidence consisted of VA medical records 
noting treatment of the veteran's skin and psychiatric 
disorders.  While a psychiatric examination of March 1999 
noted the veteran's history regarding alcohol abuse, it is 
determined that this history is merely similar and therefore 
cumulative of previously reviewed evidence regarding this 
issue.  Based on these facts, it is found that the evidence 
received since the November 1988 SSOC is not pertinent to the 
veteran's claim for service connection for a liver disorder 
and remand for consideration of this evidence by the RO is 
not warranted.  See 38 C.F.R. § 19.31 (1999).

In the current case, the presumption of exposure to toxic 
herbicides found at 38 C.F.R. § 3.307(a)(6)(iii) are not 
applicable.  The U. S. Court of Appeals for Veterans Claims 
(Court) has ruled that this presumption is only afforded 
veterans who have been diagnosed with one of the diseases 
listed at 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164 (1999).  As the current issue on appeal has to do 
with a liver disorder, this presumption cannot be applied.  
However, based on the evidence provided by the Center that 
toxic herbicides were sprayed near the veteran's base in 
Vietnam, it is possible that he was exposed to these toxins.  

The evidence of record has repeatedly diagnosed the veteran's 
liver disorder as cirrhosis.  While the veteran has claimed 
that he suffered with a liver disorder during his military 
service, as a lay person, he is not competent to provide 
evidence of a diagnosis or etiology of a disorder.  Zang v. 
Brown, 8 Vet. App. 246 (1995).  The etiology of the veteran's 
cirrhosis of the liver can only be established based on 
medical evidence or opinion.  In the current case, there is 
no medical evidence of a liver disorder until many years 
after the veteran's separation from the military.  Therefore, 
he is not entitled to presumptive service connection under 
38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

The only medical evidence that has provided a link between 
the veteran's current liver disorder and his military service 
is the opinion of June 1996.  In this opinion, a VA physician 
attributed his cirrhosis to a "toxic-related injury."  
However, the type of toxin was not indicated.  It appears 
that this physician based his opinion on the pathology report 
obtained after the veteran's liver transplant in May 1995.  A 
review of this report fails to note any explicit indication 
of what was the etiology of the cirrhosis.  The discharge 
summary for this period of hospitalization clearly attributed 
the liver disorder to the veteran's use of alcohol.  While an 
in-patient record of April 1995 noted that the veteran's 
cirrhosis was related to chemical exposure in Vietnam, this 
is clearly described as a history not an opinion.   There is 
no prior diagnosis or objective etiological opinion of record 
that makes such a finding and it appears reasonable that this 
history was given by the veteran himself.

The June 1996 physician's use of the term "toxic-related 
injury" could have referred to alcohol.  However, the 
veteran has testified that this physician told him he was 
referring to the veteran's claimed exposure to toxic 
chemicals in Vietnam.  He also asserted that a VA physician 
in the mid-1980's attributed his liver problems to toxic 
herbicide exposure in the military.  Unfortunately, a 
statement of a lay person as to what a medical professional 
told him is insufficient to establish a medical diagnosis or 
etiological opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The veteran appears to claim in December 1995 
that the pathology findings of a rubbery brown liver are 
consistent with such an opinion.  As the veteran is not a 
medical professional, his interpretation of the pathology 
report cannot be accepted.  See Zang, supra.

Even assuming that the term "toxic-related injury" was a 
reference to some type of chemical exposure during the 
veteran's military service, there is still a clear 
preponderance of the medical evidence that the veteran's 
liver disorder was the result of his abuse of alcohol.  
Starting in the mid-1980's, his healthcare providers have 
repeatedly found alcohol either the probable or definite 
cause of this disorder.  The veteran has at times indicated 
that his use of alcohol was minimal.  However, the 
undersigned finds that these claims are contradicted by the 
objective evidence of record.  Specifically, the 
gastrointestinal consultation of November 1984 also noted the 
veteran's claim of minimal alcohol use, but this claim was 
questioned by the objective evidence of his appearance to 
include his smell.  The veteran described his use of alcohol 
on a medical history of September 1984.  In addition, he has 
received multiple diagnoses for alcohol addiction or 
dependence.

Based on the above analysis, the undersigned finds that the 
preponderance of the medical evidence has attributed the 
veteran's current liver disorder to his use of alcohol.  
Therefore, the claim for service connection must be denied.  


III.  Increased Evaluation for PTSD.

a.  Applicable Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to receive a 70 percent evaluation, the veteran must 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Under the applicable criteria, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).


b.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected PTSD is worse than currently evaluated, and 
he has thus stated a well-grounded claim.

In claims dealing with the original rating of a service-
connected disability, the veteran may be assigned separate 
evaluations for separate periods of time based on the facts 
found in the case.  Fenderson v. West, 12 Vet. App. 119 
(1999).  It is noted by the undersigned that service 
connection for PTSD was awarded in the rating decision on 
appeal.  As noted above, the Court's decision in Fenderson 
would be applicable to the evaluation of this disorder.  A 
review of the SOC and SSOC reveals that this issue was not 
been properly reviewed or stated.  However, based on the 
following decision in this matter, the undersigned finds that 
the veteran will not be prejudiced by appellate review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board is 
thus satisfied that the requirements for the duty to assist 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991) 
have been accomplished.

Based on the latest objective evidence, the veteran's PTSD is 
characterized by social isolation, outbursts of anger and 
violence, suicidal ideation, frequent panic attacks, startle 
responses, hypervigilance, frequent nightmares, depression, 
flat affect, lack of personal hygiene, and poor 
concentration, attention, insight, and judgment.  The March 
1999 examiner determined that this symptomatology was severe 
in degree and prevented the veteran from obtaining gainful 
employment.  It is the undersigned's determination that this 
type of symptomatology warrants an evaluation of 100 percent 
disabling under Code 9411.  The evidence also establishes 
that this degree of symptomatology existed since the 
effective date of the award of service connection.  While the 
psychiatric outpatient records dated in March and April 1998 
appear to describe symptomatology less severe than the 
examination report of March 1999, the former entries for the 
most part described the reactions of the group with which the 
veteran was placed.  There is little description of the 
veteran's individual symptomatology in these records.  
Therefore, he is entitled to a total disability evaluation 
for the entire period of appellate review, that is, back to 
the effective date of December 22, 1997.  As this 100 percent 
evaluation is granted to the effective date of service 
connection, a staged rating is not warranted.


ORDER

Service connection for a liver disorder, to include whether 
service connection is warranted due to exposure to toxic 
herbicides, is denied.

An 100 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

